Citation Nr: 9932586	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than October 2, 
1996, for assignment of an evaluation of 10 percent for a 
psychiatric disorder. 

2.  Entitlement to an increased evaluation for anxiety 
reaction with complaints of post-traumatic stress disorder 
and manifestations of somatizing personality traits, 
currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The issue of entitlement to an increased evaluation for the 
veteran's service-connected psychiatric disorder will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of a rating 
decision of November 9, 1995, which denied entitlement to an 
increased evaluation for a service-connected psychiatric 
disorder.  

2.  The date of receipt of claim for an increased evaluation 
for a psychiatric disorder is October 2, 1996.  


CONCLUSION OF LAW

An effective date earlier than October 2, 1996, for 
assignment of an evaluation of 10 percent for a psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.157, 3.400, 20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In the veteran's case, a rating decision in October 1997 
assigned a 10 percent evaluation for his service-connected 
psychiatric disorder, effective October 2, 1996.  He has 
asserted a claim of entitlement to an earlier effective date.  
October 2, 1996, was the date on which the veteran was 
examined by a VA psychologist, and that date was accepted by 
the RO as the date of claim for an increased rating, under 
the provisions of 38 C.F.R. § 3.157(b).  That regulation 
provides that, once a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of a VA examination will be accepted as a claim for increased 
benefits.  

The veteran has not specifically stated the date on which he 
believes the assignment of the 10 percent rating for a 
psychiatric disorder should have been made effective.  
Nevertheless, on February 8, 1995, he filed a claim for an 
increased rating for his "stomach condition."  Assuming that 
his claim of February 8, 1995, encompassed a claim for an 
increased rating for his psychiatric condition (now 
characterized as including somatization), the Board will 
consider whether that date may be assigned as the effective 
date of the award of the 10 percent rating for the 
psychiatric condition.

A rating decision of November 9, 1995, denied entitlement to 
a compensable rating for anxiety reaction.  The date of 
mailing by the RO to the veteran of the notice of the 
determination was November 29, 1995.  Therefore, the time 
within which the veteran might initiate an appeal of the 
rating decision of November 1995 was November 29, 1996.  See 
38 C.F.R. § 20.302(a) (1999), which provides that a notice of 
disagreement must be filed within one year from the date on 
which the RO mails the notice of the determination.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  The veteran filed a notice of disagreement 
with the denial of an increased rating for a psychiatric 
disorder on November 20, 1996, thus initiating an appeal of 
the rating decision of November 1995.  

In order to perfect an appeal, a substantive appeal must be 
filed within 60 days from the date on which the RO mails the 
statement of the case or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  In the 
veteran's case, a statement of the case was issued on 
December 6, 1996; a substantive appeal was not filed within 
60 days of that date.  A supplemental statement of the case 
was issued on February 7, 1997; a substantive appeal was not 
filed within 60 days of that date.  The veteran's substantive 
appeal was received on April 22, 1997, and was accepted as a 
timely substantive appeal of the rating decision of October 
1997, but it was not a timely substantive appeal of the 
rating decision of November 1995.  See 38 C.F.R. 
§ 20.302(b)(c).  Therefore, the date of the claim for an 
increased evaluation for a psychiatric disorder, granted by 
the rating decision of October 1997, was not February 8, 
1995, but rather was October 2, 1996, the effective date 
which has been assigned by the RO.

The VA psychiatric examination of October 2, 1996, resulted 
in a diagnosis on Axis I of anxiety disorder, not otherwise 
specified, and a Global Assessment of Functioning (GAF) score 
of 65, denoting some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See The American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed., 1994) (DSM-IV).  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) provided that anxiety productive of mild social and 
industrial impairment warranted a 10 percent evaluation.  It 
was thus factually ascertainable on October 2, 1996, that an 
increase in the veteran's psychiatric disability to the 10 
percent level had occurred.  As noted above, the date of the 
October 2, 1996, examination has been accepted as the date of 
claim for increase.  The Board finds that it was not 
factually ascertainable prior to October 2, 1996, that an 
increase in disability had occurred.  In this connection, the 
Board notes that a VA examination of October 30, 1995, 
resulted in no diagnosis on Axis I or Axis II and a GAF score 
of 90, which denotes absent or minimal symptoms, good 
functioning in all areas.  DSM-IV 32.  Therefore, an earlier 
effective date is not warranted under the provisions of 
38 C.F.R. § 3.400 (o)(2).

For the reasons stated above, entitlement to an effective 
date earlier than October 2, 1996, for assignment of an 
evaluation of 10 percent for a psychiatric disorder is not 
established.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400, 
20.302.  


ORDER

An effective date earlier than October 2, 1996, for 
assignment of an evaluation of 10 percent for a psychiatric 
disorder is denied.  


REMAND

In addition to a psychiatric disorder, service connection is 
in effect for hepatitis and amoebiasis with gastritis, 
currently evaluated as 10 percent disabling.  The veteran's 
service-connected psychiatric disorder is currently 
characterized as anxiety reaction with complaints of post-
traumatic stress disorder and manifestations of somatizing 
personality traits.  "Somatization" is defined as the 
conversion of mental experiences or states into bodily 
symptoms.  Dorland's Illustrated Medical Dictionary, 1544 
(28th ed., 1994).  The veteran has asserted that, when he 
becomes anxious, he develops stomach pain and other 
gastrointestinal symptoms and often has to vomit.  He 
contends that, because of associated gastrointestinal 
symptoms, the evaluation for his service-connected 
psychiatric disorder should be increased to 100 percent.

When the law or regulations applicable to a claim change 
after the veteran files his claim but before a final 
disposition of the claim, the version more favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991).  In the instant case, the 
criteria for rating psychiatric disorders was revised, 
effective November 7, 1996, which was after the date of the 
veteran's claim for an increased rating on October 2, 1996.

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic 
Code 9502 pertained to "psychological factors affecting 
gastrointestinal condition."  A note to that diagnostic code 
stated that:  

When two diagnoses, one organic and 
the other psychological or 
psychoneurotic, are presented 
covering the organic and psychiatric 
aspects of a single disability 
entity, only one percentage 
evaluation will be assigned under 
the appropriate diagnostic code 
determined by the rating board to 
represent the major degree of 
disability.  When the diagnosis of 
the same basic disability is changed 
from an organic one to one in the 
psychological or psychoneurotic 
categories, the condition will be 
rated under the new diagnosis.  

In rating the veteran's psychiatric disorder, the RO did not 
consider the applicability of former Diagnostic Code 9502, 
and to avoid any prejudice to the veteran, this case will be 
remanded to the RO for such consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In addition, the Board finds that additional medical 
information is necessary concerning the extent, if any, to 
which symptoms of the veteran's service-connected  
psychiatric disorder are affecting his gastrointestinal 
condition.  The Board points out to the veteran that, when a 
claimant, without good cause, fails to report for a necessary 
VA examination, a claim for an increased rating shall be 
denied.  38 C.F.R. § 3.655 (1999).  

Under the circumstances, this case is REMANDED to the RO for 
the following:  

1.  The RO should arrange for the 
veteran to be admitted to a VA 
medical center for a period of 
observation and evaluation, to 
include examinations by specialists 
in psychiatry and gastroenterology.  
The veteran's claims file should be 
made available to the examiners for 
review.  The examiners should confer 
and offer a joint opinion on the 
questions of whether the veteran's 
service-connected psychoneurosis 
affects his gastrointestinal 
condition to any significant degree.  
The psychiatric examiner should 
comment on the extent to which 
psychiatric and associated 
gastrointestinal symptoms, if any, 
impose social and occupational 
impairment.  

2.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim for an increased 
evaluation for anxiety reaction with 
complaints of post-traumatic stress 
disorder and manifestations of 
somatizing personality traits may 
now be granted under the criteria 
for rating psychiatric disorders 
which was in effect prior to 
November 7, 1996, or under the 
revised criteria effective November 
7, 1996.  

If the decision remains adverse to the veteran, he should be 
provided with an appropriate supplemental statement of the 
case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals






